Name: Commission Implementing Regulation (EU) No 939/2014 of 2 September 2014 establishing the certificates referred to in Articles 5 and 14 of Regulation (EU) No 606/2013 of the European Parliament and of the Council on mutual recognition of protection measures in civil matters
 Type: Implementing Regulation
 Subject Matter: justice;  European Union law;  documentation;  European construction
 Date Published: nan

 3.9.2014 EN Official Journal of the European Union L 263/10 COMMISSION IMPLEMENTING REGULATION (EU) No 939/2014 of 2 September 2014 establishing the certificates referred to in Articles 5 and 14 of Regulation (EU) No 606/2013 of the European Parliament and of the Council on mutual recognition of protection measures in civil matters THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 606/2013 of the European Parliament and of the Council of 12 June 2013 on mutual recognition of protection measures in civil matters (1), and in particular Article 19 thereof, Whereas: (1) For proper application of Regulation (EU) No 606/2013 two certificates should be established. (2) The United Kingdom and Ireland are bound by Regulation (EU) No 606/2013 and are as a consequence bound by this Regulation. (3) Denmark is not bound by Regulation (EU) No 606/2013 nor by this Regulation. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Mutual Recognition of Protection Measures in Civil Matters established by Regulation (EU) No 606/2013, HAS ADOPTED THIS REGULATION: Article 1 1. The form to be used for the application of a certificate referred to in Article 5 of Regulation (EU) No 606/2013 shall be as set out in Annex I as Form I. 2. The form to be used for the application of a certificate referred to in Article 14 of Regulation (EU) No 606/2013 shall be as set out in Annex II as Form II. Article 2 This Regulation shall enter into force on 11 January 2015. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 2 September 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 181, 29.6.2013, p. 4. ANNEX I ANNEX II